1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   DOMINIQUE MERRIMAN,                   )   No. CV 19-5757-AB (AGR)
                                           )
12                    Petitioner,          )
                                           )   JUDGMENT
13              v.                         )
                                           )
14   MICHAEL MARTEL, Warden,               )
                                           )
15                    Respondent.          )
                                           )
16

17
          Pursuant to the Opinion and Order on Second or Successive Petition for Writ of
18
     Habeas Corpus,
19
          IT IS ADJUDGED that the Petition is summarily dismissed.
20

21

22
     DATED: August 13, 2019                                 ANDRE BIROTTE JR.
23                                                       United States District Judge
24

25

26

27

28
